Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This is a Final Office Action in response to the communication filed on January 07, 2016.

3.	The IDS(s) submitted on 10/16/2020 are being considered.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

5.	The examiner will answer all other remarks not concerning the amended claims, if any, in the office action. 

Response to Amendment
6.	Status of the instant application:
Claims 1-11 have been examined.
Claims 1, 6 and 11 are amended. 


Terminal Disclaimer
7.	The terminal disclaimer filed on 02/04/2011disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent 9,848,218 and 10,298,972 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1- are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. (U.S. Patent Application Publication No.: US 2012/0148048 A1 / or “Oh” hereinafter) in view of Bohm (U.S. Patent No.: US 8,370,536 / or “Oh” hereinafter).

Oh provides The source device (100) has controller (120) that determines a HDCP version supported by the sink device, and convert the content so as to be encrypted in the HDCP version supported by the sink device in response to a determination that another HDCP version applied to the content is not supported by the sink device, and encrypt the converted content in the HDCP version supported by the sink device, and control the interface to transmit the content to the sink device.

Obhm provides cable for automatically maintaining high definition multimedia interface data communication between audio/video source e.g., DVD player and audio/video sink e.g. TV. Can also be used in audio/video sources such as Blu-ray disk players, personal computers, set-top boxes and video game consoles and audio/video sink such as home theater audio/video receivers.

As per claim 1, Oh discloses an electronic device for transmitting content to a display device, the electronic device comprising (fig. 2 discloses the source communication unit 140 transmits the content stream generated by the encoding unit 130 to a sink apparatus 200): an interface, and a controller configured to: identify a high-bandwidth digital content protection (HDCP) version supported by the display device (para. 0055 discloses source controller 150 using an HDCP key and R.sub.0 is generated by the sink apparatus 200, for example), based on the identified HDCP version and transmit the encrypted content to the display device via the interface (fig. 2 discloses the content encryption unit 120 performs complex encryption on the content output from the content obtainer 110 using a high bandwidth digital content protection XOR (HDCP-XOR) encryption module 121 and an HDCP-XNOR encryption module 123, for example).

Oh fails to explicitly disclose a controller configured to: identify a high-bandwidth digital content protection (HDCP) version supported by the display device.

Bohm disclose a controller configured to: identify a high-bandwidth digital content protection (HDCP) version supported by the display device (col. 1 lines 35-43 discloses the data within the DDC is Extended Display Identification Data (EDID) and High-bandwidth Digital Content Protection (HDCP) data. The EDID, which indicates the HDMI sinks capabilities, can include manufacturer name, product type, phosphor or filter type, timings supported by the display, display size, luminance data and pixel mapping data. The HDCP data is a proprietary data stream that provides copy protection to the data supplied by an HDMI source to an authenticated HDMI sink, for example). 

Oh and Bohm are analogous art because they both are directed to maintaining communication between HDMI source and HDMI sink and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oh with the specified features of Bohm because they are from the same field of endeavor.

It would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the teaching of Bohm with the teachings of Oh in order for automatically maintaining communication between digital audio/video source and digital audio/video sink [Bohm: col. 2 lines 56-59]. 

Regarding claim 2, the combination of Oh as modified by Bohm discloses the method according to claim 1, wherein the first HDCP version is more recent than the second HDCP version (fig. 2 of Oh depicted that the content encryption unit 120 performs complex encryption on the content output from the content obtainer 110 using a high bandwidth digital content protection XOR (HDCP-XOR) encryption module 121 and an HDCP-XNOR encryption module 123, for example).

claim 3, the combination of Oh as modified by Bohm discloses the method according to claim 1, wherein the controller is configured to receive information from the display device via the interface, and identify the HDCP version supported by the display device based on the information, wherein the information is in an extended display identification data (EDID) format (col. 1 lines 35-43 of Bohm discloses the data within the DDC is Extended Display Identification Data (EDID) and High-bandwidth Digital Content Protection (HDCP) data. The EDID, which indicates the HDMI sinks capabilities, can include manufacturer name, product type, phosphor or filter type, timings supported by the display, display size, luminance data and pixel mapping data. The HDCP data is a proprietary data stream that provides copy protection to the data supplied by an HDMI source to an authenticated HDMI sink, for example). 
 The examiner supplies the same rationale for the combination of Oh as modified by Bohm as in claim 1 which is set forth above.

Regarding claim 4, the combination of Oh as modified by Bohm discloses the method according to claim 1, wherein the controller is configured to, based on the content encrypted based on the second HDCP version being transmitted to the display device, transmit, to the display device (fig. 2 of Oh depicted that the content encryption unit 120 performs complex encryption on the content output from the content obtainer 110 using a high bandwidth digital content protection XOR (HDCP-XOR) encryption module 121 and an HDCP-XNOR encryption module 123, for example), a message indicating that the content is downscaled such that the display device outputs the message (fig. 2 of Oh discloses the content encryption unit 120 performs complex encryption on the content output from the content obtainer 110 using a high bandwidth digital content protection XOR (HDCP-XOR) encryption module 121 and an HDCP-XNOR encryption module 123. As a result, the content encryption unit 120 outputs the complex encrypted content, for example).  

Regarding claim 5, the combination of Oh as modified by Bohm discloses the method according to claim 1, wherein the content comprises at least one of image data or audio data (col. 1 lines 11-16 of Bohm High-Definition Multimedia Interface (HDMI) has become the prevalent specification for transmitting digital video and audio data from high bandwidth data sources to digital data presentation devices. HDMI sources such as DVD players, Blu-ray disc players, personal computers, set-top boxes, video game consoles, etc., output video and audio data generated from these sources according to the HDMI specification, for example). 
 The examiner supplies the same rationale for the combination of Oh as modified by Bohm as in claim 1 which is set forth above.

12.	Claims 6- are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. (U.S. Patent Application Publication No.: US .

MacMullan provides the method reduces the data rate required to convey the encoded and encrypted high definition (HD) content e.g. high definition media interface (HDMI) content, while maintaining high quality of the content.

As per claim 6, Oh discloses a method of transmitting content from an electronic device to a display device, the method comprising: (fig. 2 discloses the source communication unit 140 transmits the content stream generated by the encoding unit 130 to a sink apparatus 200), transmitting the encrypted content to the display device (paragraph 0011 of Oh and paragraph 0069 discloses the source communication unit 140 transmits the content stream generated in operation 5340 to the sink apparatus 200 (S350))).

Oh fails to explicitly disclose downscaling a content encrypting the downscaled content based on a second HDCP version.

MacMullan disclose Identifying a high-bandwidth digital content protection (HDCP) version not being a first HDCP version (col. 1 lines 35-43 discloses the data within the DDC is Extended Display Identification Data (EDID) and High-bandwidth Digital Content Protection (HDCP) data. The EDID, which indicates the HDMI sinks capabilities, can include manufacturer name, product type, phosphor or filter type, timings supported by the display, display size, luminance data and pixel mapping data. The HDCP data is a proprietary data stream that provides copy protection to the data supplied by an HDMI source to an authenticated HDMI sink, for example). 

Oh and MacMullan are analogous art because they both are directed to Method for enabling secure and efficient wireless transmission of a high definition (HD) content and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oh with the specified features of MacMullan because they are from the same field of endeavor.

It would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the teaching of Bohm with the teachings of Oh in order for enabling secure and efficient wireless transmission of HDCP-encrypted high definition (HD) signals [paragraph 0010 of MacMullan]. 

Oh as modified MacMullan fails to explicitly Identifying a high-bandwidth digital content protection (HDCP) version not being a first HDCP version 

 (para 0043 discloses Downscaling is a compression technique in which a HD formatted (e.g., HDMI/DVI formatted) and furthermore para. 0043 discloses para. 43; a wireless transmit formatter performs downscaling on HDMI formatted signals; and for example, a 1080p video signal may be downscaled to 720p mode)).

Oh fails to explicitly disclose Identifying a high-bandwidth digital content protection (HDCP) version not being a first HDCP version (col. 1 lines 35-43 discloses the data within the DDC is Extended Display Identification Data (EDID) and High-bandwidth Digital Content Protection (HDCP) data. The EDID, which indicates the HDMI sinks capabilities, can include manufacturer name, product type, phosphor or filter type, timings supported by the display, display size, luminance data and pixel mapping data. The HDCP data is a proprietary data stream that provides copy protection to the data supplied by an HDMI source to an authenticated HDMI sink, for example).

Bohm disclose Identifying a high-bandwidth digital content protection (HDCP) version not being a first HDCP version.



It would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the teaching of Bohm with the teachings of Oh in order for automatically maintaining communication between digital audio/video source and digital audio/video sink [Bohm: col. 2 lines 56-59]. 

Regarding claim 7, the combination of Oh as modified by Bohm discloses the method according to claim 6, wherein the first HDCP version is more recent than the second HDCP version (fig. 2 of Oh depicted that the content encryption unit 120 performs complex encryption on the content output from the content obtainer 110 using a high bandwidth digital content protection XOR (HDCP-XOR) encryption module 121 and an HDCP-XNOR encryption module 123, for example).

Regarding claim 8, the combination of Oh as modified by Bohm discloses the method according to claim 6, wherein the identifying identifies the HDCP version supported by the display device based on information received from the display device, wherein the information is in an extended display identification (col. 1 lines 35-43 of Bohm discloses the data within the DDC is Extended Display Identification Data (EDID) and High-bandwidth Digital Content Protection (HDCP) data. The EDID, which indicates the HDMI sinks capabilities, can include manufacturer name, product type, phosphor or filter type, timings supported by the display, display size, luminance data and pixel mapping data. The HDCP data is a proprietary data stream that provides copy protection to the data supplied by an HDMI source to an authenticated HDMI sink, for example).

The examiner supplies the same rationale for the combination of Oh as modified by Bohm further modified by MacMullan as in claim 6 which is set forth above.

Regarding claim 9, the combination of Oh as modified by Bohm discloses the method according to claim 6,  based on the content encrypted based on the second HDCP version being transmitted to the display device, outputting, on the display device, a message indicating that the content is downscaled (para 0043 MacMullan discloses Downscaling is a compression technique in which a HD formatted (e.g., HDMI/DVI formatted) and furthermore para. 0043 discloses para. 43; a wireless transmit formatter performs downscaling on HDMI formatted signals; and for example, a 1080p video signal may be downscaled to 720p mode)).
The examiner supplies the same rationale for the combination of Oh as modified by Bohm further modified by MacMullan as in claim 6 which is set forth above.
Regarding claim 10, the combination of Oh as modified by Bohm discloses the method according to claim 6, wherein the content comprises at least one of image data or audio data (col. 1 lines 11-16 of Bohm High-Definition Multimedia Interface (HDMI) has become the prevalent specification for transmitting digital video and audio data from high bandwidth data sources to digital data presentation devices. HDMI sources such as DVD players, Blu-ray disc players, personal computers, set-top boxes, video game consoles, etc., output video and audio data generated from these sources according to the HDMI specification, for example).
The examiner supplies the same rationale for the combination of Oh as modified by Bohm further modified by MacMullan as in claim 6 which is set forth above.

As per claim 11, Oh discloses a system for processing digital content, system comprising: (fig. 2, and paragraph 0044 discloses the content encryption unit 120 performs complex encryption on the content output from the content obtainer 110 using a high bandwidth digital content protection XOR (HDCP-XOR) encryption module 121 and an HDCP-XNOR encryption module 123); a display device comprising at least one processor (paragraph 0080 of Oh discloses The sink controller 250 updates a hacked BKSV list which is stored in the sink memory 260 to be used to authenticate, separately from the previously mentioned authenticating operation), and process and display the content (paragraph 0019 of Oh discloses the plurality of encrypting schemes may include an HDCP-XOR encrypting scheme and an HDCP-XNOR encrypting scheme, and the plurality of decrypting schemes may include an HDCP-XOR decrypting scheme and an HDCP-XNOR decrypting scheme), and transmit the encrypted content to the display device (paragraph 0019 of Oh discloses the plurality of encrypting schemes may include an HDCP-XOR encrypting scheme and an HDCP-XNOR encrypting scheme, and the plurality of decrypting schemes may include an HDCP-XOR decrypting scheme and an HDCP-XNOR decrypting scheme).
Oh does not explicitly disclose an electronic device comprising at least one processor configured to: based on the identified HDCP version not being a first HDCP version, downscale a content encrypt the downscaled content based on a second HDCP version.
However, MacMullan disclose an electronic device comprising at least one processor configured to: based on the identified HDCP version not being a first HDCP version, downscale a content encrypt the downscaled content based on a second HDCP version content (para 0043 discloses Downscaling is a compression technique in which a HD formatted (e.g., HDMI/DVI formatted) and furthermore para. 0043 discloses para. 43; a wireless transmit formatter performs downscaling on HDMI formatted signals; and for example, a 1080p video signal may be encrypt the downscaled to 720p mode)).

Oh and MacMullan are analogous art because they both are directed to Method for enabling secure and efficient wireless transmission of a high definition (HD) content and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oh with the specified features of MacMullan because they are from the same field of endeavor.

It would have been obvious to the ordinary person skilled in the art at the time of invention was made to incorporate the teachings of MacMullan with the teachings of Oh in order for enabling secure and efficient wireless transmission of HDCP-encrypted high definition (HD) signals [paragraph 0010 of MacMullan]. 

Oh as modified MacMullan fails to explicitly disclose identify a high-bandwidth digital content protection (HDCP) version supported by the display device.
However, Bohm disclose identify a high-bandwidth digital content protection (HDCP) version supported by the display device (col. 1 lines 35-43 discloses the data within the DDC is Extended Display Identification Data (EDID) and High-bandwidth Digital Content Protection (HDCP) data. The EDID, which indicates the HDMI sinks capabilities, can include manufacturer name, product type, phosphor or filter type, timings supported by the display, display size, luminance data and pixel mapping data. The HDCP data is a proprietary data stream that provides copy protection to the data supplied by an HDMI source to an authenticated HDMI sink, for example). 

Oh as modified by MacMullan and Bohm are analogous art because they both are directed to maintaining communication between HDMI source and HDMI sink and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oh with the specified features of Bohm because they are from the same field of endeavor.

It would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the teaching of Bohm with the teachings of Oh in order for automatically maintaining communication between digital audio/video source and digital audio/video sink [Bohm: col. 2 lines 56-59]. 

  Pertinent Art 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MacMullan et al. (US 2006/0209892 A1) provides to a system, method and apparatus for the wireless communication of analog Velasco et al. (US 2013/0151851 A1) provides to High-Bandwidth Digital Content Protection. More particularly, Velasco provides a method, apparatus, and system for enabling and/or disabling Display Data Channel (DDC) access to enable and/or disable High-Bandwidth Digital Content Protection, Oh (US 2012/0300084) provides a source device that provides contents to a sink device and a communication method thereof are provided. The communication method of the source device includes transmitting a communication signal including a High-bandwidth Digital Content Protection (HDCP) signal to the sink device; determining a communication status with the sink device using an HDCP communication result received from the sink device; and adjusting the communication signal according to the determined communication status. Therefore, the communication method can provide a user with optimized contents and Montag (US 2006/0269056 A1) provides The HDCP specification is used to encrypt and protect digital video and audio signals transmitted between two HDCP-enabled devices using Digital Visual Interface (DVI) or High Definition Multimedia Interface (HDMI) connections. The sending device (e.g., a DVD player or HDTV tuner) encrypts the outgoing digital signal using the HDCP specification and a shared cryptographic key, and then conveys that signal via DVI or HDMI connection to the receiving device (e.g., an HDTV, etc.).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






A.G.
February 19, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434